

115 HR 6940 IH: Veterans Small Business Enhancement Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6940IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Cook (for himself and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide access to and manage the distribution of excess or surplus property to veteran-owned
			 small businesses.
	
 1.Short titleThis Act may be cited as the Veterans Small Business Enhancement Act of 2018. 2.Access to surplus property for veteran-owned small businessesSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following:
			
 (g)Access to surplus property for veteran-Owned small businessesThe Administrator, in coordination with the Administrator of General Services, shall provide access to and manage the distribution of surplus property and foreign excess personal property returned to a State for handling as surplus property owned by the United States to small business concerns owned and controlled by veterans (as verified by the Secretary of Veterans Affairs under section 8127 of title 38, United States Code) pursuant to a memorandum of understanding between the Administrator, the Administrator of General Services, and the head of the applicable state agency (as defined in section 549 of title 40, United States Code) for surplus properties..
		